


110 HR 7073 IH: Hoh Indian Tribe Safe Homelands

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7073
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Mr. Dicks introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To transfer certain land to the United States to be held
		  in trust for the Hoh Indian Tribe, to place land into trust for the Hoh Indian
		  Tribe, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Hoh Indian Tribe Safe Homelands
			 Act.
		2.Findings
			(a)FindingsCongress
			 finds the following:
				(1)The Hoh Indian
			 Reservation, located along the Hoh River and the Pacific Ocean in a remote
			 section of Jefferson County, Washington, is the homeland of the Hoh Indian
			 Tribe, a federally recognized Indian tribe.
				(2)Established by
			 Executive Order in 1893, the Reservation is approximately one square mile, but
			 its habitable acreage has been reduced over time due to storm surges, repeated
			 flooding and erosion, and lack of river dredging.
				(3)Due to its
			 location along the river and ocean and frequent torrential rains, 90 percent of
			 the Reservation is located within a flood zone and, in fact, has flooded
			 repeatedly over the last five years. In addition, 100 percent of the
			 Reservation is within a tsunami zone, leaving most of the Reservation unfit for
			 safe occupation.
				(4)The Tribe has
			 repeatedly suffered from serious flood and wind damage to homes, tribal
			 buildings, and utility infrastructure that have caused significant damage and
			 resulted in critical safety and environmental hazards.
				(5)Federal agencies
			 such as the Bureau of Indian Affairs, the Department of Housing and Urban
			 Development, and the Federal Emergency Management Agency have limited authority
			 to assist the Tribe with housing and other improvements and services due to the
			 dangerous and unsustainable location of the Reservation.
				(6)The Tribe has
			 purchased from private owners near the Reservation approximately 260 acres of
			 land in order to move key infrastructure out of the flood zone.
				(7)In addition, the
			 State of Washington’s Department of Natural Resources has transferred ownership
			 of 160 acres of land to the Tribe.
				(8)An approximately
			 37 acre parcel of logged land, administered by the National Park Service, lies
			 between the current Reservation land and those lands acquired by the Tribe, and
			 the only road accessing the Reservation crosses this parcel.
				(9)Together, the
			 lands described in paragraphs 6, 7, and 8 would constitute a contiguous parcel
			 for the Reservation and would create a safe area for members of the Tribe to
			 live and rebuild their community.
				3.DefinitionsFor the purposes of this Act——
			(1)the term
			 Federal land mean the Federal lands described in section 4(c)(2);
			(2)the term
			 Reservation means the reservation of the Hoh Indian Tribe;
			(3)the term
			 Secretary means the Secretary of the Interior; and
			(4)the term Tribe means the Hoh
			 Indian Tribe, a federally recognized Indian tribe.
			4.Transfer of lands
			 to be held in trust as part of the tribe’s reservation; placement of other land
			 into trust
			(a)In
			 generalThe Secretary shall transfer to the Tribe all right,
			 title, and interest of the United States in and to the Federal land. Such land
			 shall be held in trust by the United States for the benefit of the Tribe. Such
			 land shall be excluded from the boundaries of Olympic National Park. At the
			 request of the Tribe, at the time of transfer of the Federal land, the
			 Secretary shall also place into trust for the benefit of the Tribe the
			 non-Federal land owned by the Tribe and described in subsection (c)(1).
			(b)ReservationLand
			 taken into trust for the Tribe pursuant to subsection (a) shall be part of the
			 Reservation
			(c)Description of
			 landsThe land to be transferred and held in trust under
			 subsection (a) is the land generally depicted on the map titled H.R. ___
			 Hoh Indian Tribe Safe Homelands Act, and dated _________ and further
			 described as—
				(1)the non-Federal
			 land owned by the Hoh Tribe; and
				(2)the Federal land
			 administered by the National Park Service, located in Section 20, Township 26N,
			 Range 13W, W.M. South of the Hoh River.
				(d)Availability of
			 mapNot later than 120 days after the completion of the land
			 transfer of Federal land under this section, the Secretary shall make the map
			 available to the appropriate agency officials and congressional committees. The
			 map shall be available for public inspection in the appropriate offices of the
			 Secretary.
			(e)Congressional
			 intentIt is the intent of Congress that—
				(1)the condition of
			 the Federal land at the time of the transfer under this section should be
			 preserved and protected;
				(2)that the natural environment existing on
			 the Federal land at the time of the transfer under this section should not be
			 altered, except as described in this Act; and
				(3)the Tribe and the
			 National Park Service shall work cooperatively on issues of mutual concern
			 related to this Act.
				5.Preservation of
			 existing condition of federal land; terms of conservation and use in connection
			 with land transfer
			(a)Restrictions on
			 useThe use of the Federal land transferred pursuant to section 4
			 is subject to the following conditions:
				(1)No
			 commercial, residential, industrial, or other buildings or structures shall be
			 placed on the Federal land being transferred and placed into trust. The
			 existing road may be maintained or improved, but no major improvements or road
			 construction shall occur on the lands.
				(2)In order to
			 maintain its use as a natural wildlife corridor and to provide for protection
			 of existing resources, no logging or hunting shall be allowed on the
			 land.
				(3)The Tribe may
			 authorize tribal members to engage in ceremonial and other treaty uses of these
			 lands and existing tribal treaty rights are not diminished by this Act.
				(4)The Tribe shall
			 survey the boundaries of the Federal land and submit the survey to the National
			 Park Service for review and concurrence.
				(b)Cooperative
			 effortsCongress urges the Secretary and the Tribe to enter into
			 written agreements on the following:
				(1)Upon completion of
			 the Tribe’s proposed emergency fire response building, Congress urges the
			 parties to work toward mutual aid agreements.
				(2)The National Park
			 Service and the Tribe shall work collaboratively to provide opportunities for
			 the public to learn more about the culture and traditions of the Tribe.
				(3)The land may be
			 used for the development of a multi-purpose, non-motorized trail from Highway
			 101 to the Pacific Ocean. The parties agree to work cooperatively in the
			 development and placement of such trail.
				6.Hoh Indian
			 reservationAll lands taken
			 into trust by the United States under this Act shall be a part of the Hoh
			 Indian Reservation.
		7.Gaming
			 prohibitionNo land taken into
			 trust for the benefit of the Hoh Indian Tribe under this Act shall be
			 considered Indian lands for the purpose of the Indian Gaming Regulatory Act (25
			 U.S.C. 2701 et seq.).
		
